Matter of Brown (2020 NY Slip Op 02362)





Matter of Brown


2020 NY Slip Op 02362


Decided on April 23, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 23, 2020

PM-66-20

[*1]In the Matter of Jeffrey R. Brown, an Attorney. (Attorney Registration No. 2940336.)

Calendar Date: April 13, 2020

Before: Garry, P.J., Lynch, Aarons, Pritzker and Colangelo, JJ.


Jeffrey R. Brown, East Brunswick, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Jeffrey R. Brown was admitted to practice by this Court in 1999 and lists a business address in East Brunswick, New Jersey with the Office of Court Administration. Brown now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]).[FN1] The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it defers to the discretion of the Court regarding Brown's application.	
Upon reading Brown's affidavit sworn to February 4, 2020 and filed February 6, 2020, and upon reading the March 12, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that Brown is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, P.J., Lynch, Aarons, Pritzker and Colangelo, JJ., concur.
ORDERED that Jeffrey R. Brown's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Jeffrey R. Brown's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Jeffrey R. Brown is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Brown is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Jeffrey R. Brown shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.
Footnotes

Footnote 1: We note that, although Brown was previously suspended from the practice of law in New York in 2009 due to conduct prejudicial to the administration of justice arising from his failure to comply with the attorney registration requirements of Judiciary Law § 468—a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (Matter of Attorneys in Violation of Judiciary Law § 468—a, 65 AD3d 1447, 1452 [2009]), his subsequent reinstatement application was granted by this Court in May 2019 (Matter of Attorneys in Violation of Judiciary Law § 468—a [Brown], 172 AD3d 1818 [2019]).